Citation Nr: 1100868	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  98-10 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1998 and November 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The case was most recently before the Board in March 2009.  At 
that time, the Board granted service connection for irritable 
bowel syndrome (IBS) and denied service connection for a liver 
disorder.  The Board also remanded the claim of service 
connection for a respiratory and the TDIU claim to the agency of 
original jurisdiction (AOJ).  In April 2010, the Appeals 
Management Center (AMC) implemented the award of service 
connection for IBS.

In the March 2009 decision, the Board referred to the AOJ issues 
of service connection for a tobacco-related disorder and an 
alcohol dependence disorder as secondary to service-connected 
posttraumatic stress disorder (PTSD).  Additionally, the Board 
referred a claim of service connection for kidney stones.  It 
does not appear that these issues have been addressed and they 
are again referred to the AOJ.

(The decision below addresses the Veteran's claim of service 
connection for a respiratory disorder.  The TDIU claim is 
addressed in the remand that follows the Board's decision.)




FINDINGS OF FACT

1.  The Veteran served on active military service in the 
Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran does not have a current respiratory disorder.

3.  The Veteran's exertional dyspnea and hypoxia have been 
attributed to tobacco use and obesity.


CONCLUSION OF LAW

The Veteran does not have a respiratory disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000, during the pendency of this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2010).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service connection claim was filed prior to the 
enactment of the VCAA.  Additionally, the RO initially 
adjudicated the claim prior to the enactment of the VCAA.  
Although pre-adjudicatory VCAA notice was not possible, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that, in cases such as this one, the Veteran has the right 
to subsequent content-complying notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to make a decision as to the claim of service connection 
for a respiratory disorder has been accomplished.  Through July 
2003, April 2006, and April 2008 notice letters, the Veteran and 
his representative were notified of the information and evidence 
needed to substantiate the Veteran's claim of service connection, 
including on the basis of an undiagnosed illness.  By the April 
2006 and April 2008 notice letters, the Veteran was provided with 
the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's claim, the claim 
was properly re-adjudicated in August 2010, which followed the 
April 2008 notice letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the July 2003, April 2006, and April 
2008 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the 
Veteran was notified that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment provider, 
or an employer.  Additionally, the notice letters requested the 
Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his claimed disability.  
Consequently, a remand of the service connection issue for 
further notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the service 
connection claim on appeal.  The Veteran's service treatment and 
personnel records have been obtained and associated with the 
claims file.  VA has obtained treatment records from the VA 
Medical Centers (VAMCs) in North Chicago, Illinois; Chillicothe, 
Columbus, and Dayton, Ohio; and Clarksburg, West Virginia; and 
their associated outpatient clinics.  More recent VA treatment 
records were obtained pursuant to the Board's March 2009 remand.  
Private treatment records from the Mount Carmel Medical Center in 
Columbus, Ohio have been obtained.  Records were also requested 
and obtained from the Social Security Administration.  
Additionally, the Veteran was afforded a hearing before the Board 
in November 2007, the transcript of which is of record.  He 
previously provided testimony at a hearing before the RO in 
October 1998.

Furthermore, the Veteran has been provided a VA examination in 
connection with his claim.  Pursuant to the Board's March 2009 
remand, the Veteran's claims file was forwarded to a VA physician 
who had previously examined the Veteran.  The physician provided 
a medical opinion in May 2009.  The opinion report contains 
sufficient evidence by which to decide the claim concerning 
whether the Veteran has a clinically diagnosed respiratory 
disorder and whether any symptoms affecting the respiratory or 
pulmonary systems are attributable to an undiagnosed illness.  
Significantly, in August 2010, the Veteran stated that he had no 
additional information or evidence to submit in support of his 
appeal.  Thus, VA has properly assisted the Veteran in obtaining 
any relevant evidence.  

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

Service connection may also be warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active military, 
naval or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.317 (2010).

Persian Gulf veteran means a veteran who, during the Persian Gulf 
War, served on active military, naval, or air service in the 
Southwest Asia theater of operations, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d) (2010); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) 
(reordering this part of the regulation to 38 C.F.R. § 3.317(e)).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi-symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness, unlike those for direct service connection, 
there is no requirement that there be competent evidence of a 
nexus between the claimed illness and service.  Further, lay 
persons are competent to report objective signs of illness.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome.  A medically unexplained chronic multi-symptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by overlapping 
symptoms and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multi-symptom illnesses of partially understood etiology and 
pathophysiology, such as diabetes and multiple sclerosis, will 
not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) 
(2010); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and 
multiple sclerosis as examples of chronic multi-symptom illnesses 
of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a 
presumptive basis for certain enumerated infectious diseases.  
See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. 
§ 3.317(c) to allow for presumptive service connection for nine 
infectious diseases.)  As none of the enumerated diseases are at 
issue in this case, the Board has omitted listing the diseases or 
discussing them.  

Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom illness 
include, but are not limited to, the following:  (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War; if there is 
affirmative evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence that 
the illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2010); 
75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of 
the regulation to 38 C.F.R. § 3.317(a)(7)(i-iii)).

The Veteran asserts that he has a respiratory disorder related to 
his military service under multiple theories.  He states that he 
was exposed to both asbestos and smoke from oil well fires while 
he was stationed aboard the USS Sacramento.  Regarding asbestos, 
the Veteran recalls that he was exposed to asbestos dust when he 
provided maintenance on hydraulic winches and brakes.  In regards 
to oil fires, he states that he was exposed to the smoke from 
burning oil well fires during the Persian Gulf War while the USS 
Sacramento was located in the Persian Gulf.  The Veteran also 
contends that he has a respiratory disorder as a result of an 
undiagnosed illness.

The Board notes that VA has determined that there is no basis to 
support establishing a presumption of service connection for any 
diseases, illnesses, or health effects resulting from exposure to 
fuels, combustion products, and propellants, during the Persian 
Gulf War.  See 73 Fed. Reg. 50856-69 (Aug. 28, 2008).  However, 
veterans are still free to pursue service connection claims based 
on exposure to these substances (such as oil fires) on a direct 
basis without the benefit of any presumptive provision.  See, 
e.g., Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994). 

As noted in the prior Board decisions concerning the Veteran, his 
personnel records reflect service in Southwest Asia during the 
Persian Gulf War.  Therefore, he is a Persian Gulf veteran for 
the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
Additionally, although in-service exposure to oil fires is not 
expressly documented in the Veteran's service records, it is well 
known that oil well fields were set ablaze during the Persian 
Gulf War.  Thus, he could have been exposed to migrating smoke 
plumes.  Moreover, although in-service exposure to asbestos is 
also not documented in the Veteran's service records, it is 
plausible that the Veteran provided maintenance on brakes given 
his military occupational specialty of an engineman.  The VA 
Adjudication Procedure Manual lists the servicing of brake 
linings as a possible occupation involving exposure to asbestos.  
See M21-1MR, Part IV, Subpart ii, ch. 2, sec. C(9)(f) (2010).  
Thus, potential exposure to asbestos existed.  The evidence also 
reflects that the Veteran was possibly exposed to asbestos both 
before and after service.

The Veteran's service treatment records are negative for any 
information or evidence relating to complaints or a diagnosis of 
a respiratory disorder.  Dental questionnaires, dated in August 
1988, December 1990, and March 1992, show a negative history of 
emphysema.  An October 1990 spirometry test was within normal 
limits.  At that time, and in November 1991, a history of smoking 
one pack of cigarettes per day was noted.  The Veteran's August 
1992 separation examination was normal concerning the lungs and 
chest, but a chest x-ray was not administered.

Post-service medical records show treatment for hypoxia at the 
Cincinnati VAMC in July 1997.  One VA treatment provider stated 
that the Veteran had mild hypoxia that was secondary to cigarette 
smoking and probably obesity.  The Veteran's reported history of 
asbestos exposure was noted at that time, but no physician 
endorsed the Veteran's etiological contention.  Thereafter, the 
VA treatment records do not indicate continued treatment for a 
respiratory disorder.  On several occasions, the Veteran's lungs 
were clear to auscultation.  A history of tobacco use is noted 
throughout the treatment records.  During the October 1998 
hearing, the Veteran stated that he had quit smoking.  However, 
as recently as February 2010, tobacco use was noted.  At the 
November 2007 hearing, the Veteran indicated that he had been 
treated for emphysema.

In September 2008, the Veteran underwent VA examination to, in 
part, address the nature and etiology of the Veteran's 
respiratory complaints.  Dr. S.R.M., a VA physician, reviewed the 
claims file and examined the Veteran.  Dr. S.R.M. noted the 
history of possible asbestos exposure.  The Veteran reported 
experiencing dyspnea on exertion.  He denied having a cough or 
chest pain, or that he used oxygen.  The Veteran reported that he 
had smoked one pack of cigarettes per day for the last 20 years.

On examination, the Veteran was in no respiratory distress.  His 
lungs were bilaterally equal and clear to auscultation with 
decreased breath sounds.  A CT (computed tomography) scan found 
no mass, consolidation, pleural fluids, micronodularity, septal 
thickening, air trapping, or significant fibrosis.  The airways 
were clear and there was no pleural abnormality.  The impression 
of the CT scan report was no evidence of an asbestos-related 
pulmonary disease or pulmonary fibrosis.  A PFT (pulmonary 
function test) was normal.

In the diagnosis section of the September 2008, Dr. S.R.M. stated 
that the Veteran had a history of asbestos exposure before, 
during, and after military service with a cumulative exposure to 
asbestos.  Dr. S.R.M. stated that no current medical diagnosis 
could be linked to the history of asbestos exposure.  Dr. S.R.M. 
pointed to the CT scan that failed to show any evidence of 
asbestosis and the PFT that showed a normal spirometry.  Dr. 
S.R.M. also noted that the Veteran was felt to have some hypoxia 
previously from tobacco exposure and obesity without having 
chronic obstructive pulmonary disease.

In March 2009, the Board remanded the claim in order to obtain a 
more certain opinion as to whether the Veteran has a diagnosed 
respiratory disorder and to obtain additional information 
regarding the aspects of exposure to oil well fires or tobacco 
use, as well as whether the Veteran has signs and symptoms of a 
respiratory disorder as a result of an undiagnosed illness.

Pursuant to the Board's March 2009 remand, the claims file was 
forwarded to Dr. S.R.M. for an additional opinion.  Dr. S.R.M. 
re-reviewed the claims file and noted an accurate medical 
history, including the information from the September 2008 
examination.  Based on the examination and an evaluation of the 
claims file, Dr. S.R.M. gave the opinion that the Veteran does 
not have a primary diagnosis with respect to a respiratory 
disorder.  Dr. S.R.M. also stated that the Veteran does not have 
significant signs and symptoms of an undiagnosed illness.  Dr. 
S.R.M. believed that the Veteran's exertional dyspnea is due to 
chronic tobacco use and obesity.  Additionally, Dr. S.R.M. stated 
that there is no evidence of asbestosis or any stigmata of 
asbestos exposure, or any stigmata of a respiratory disorder as a 
result of exposure to oil well fires.  As there is no clinically 
diagnosed respiratory disorder, Dr. S.R.M. could not comment on 
any relationship between a disorder and military service.  Dr. 
S.R.M. reiterated that the Veteran's exertional dyspnea is due to 
his extensive tobacco use.

(Dr. S.R.M. commented that the Veteran's nicotine addiction was 
probably acquired while he was in the military.  As noted in the 
introduction, service connection for a tobacco-related disorder 
has been referred to the AOJ for appropriate action.)

In consideration of the evidence of record, the Board finds that 
the Veteran does not have a respiratory disorder.  This aspect of 
the claim was expressly addressed by Dr. S.R.M. who determined 
that the Veteran does not have a primary diagnosis regarding the 
respiratory system.  The absence of a diagnosis is persuasive as 
Dr. S.R.M. was able to examine the Veteran and review the 
evidence in the claims file.  Additionally, the determination 
finds support in the record as many years of VA treatment records 
do not show that the Veteran has a respiratory disorder.  
Although the Veteran indicated that he has emphysema, this was 
not substantiated on medical examination.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease or 
injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  The evidence reflects that the Veteran does not have a 
respiratory disorder.  Although the Veteran was possibly exposed 
to asbestos and oil fires during service, in the absence of proof 
of current disability, the claim of service connection may not be 
granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for a respiratory disorder is not warranted on a 
direct basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.

The Board notes that the Court has held that a current disability 
may be shown even though the disability resolves prior to the 
adjudication of the claim as long as a veteran has a disability 
at the time the claim is filed or during the pendency of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The record shows that the Veteran was treated for hypoxia in 1997 
during the pendency of the claim.  Hypoxia exists when there is a 
reduction of oxygen supply to tissue below physiological levels 
despite adequate perfusion of the tissue by blood.  Dorland's 
Illustrated Medical Dictionary 900 (30th ed. 2003).  To the 
extent hypoxia is a symptom, it does not serve to substantiate 
the current disability element of the claim.  To the extent 
hypoxia is a primary diagnosis, the competent medical evidence 
shows that the Veteran's prior hypoxia has been attributed to 
tobacco use and obesity.  At the time of treatment and when Dr. 
S.R.M. addressed the matter, the hypoxia was found to be related 
to tobacco use and obesity.  The evidence does not suggest any 
other relationship for the Veteran's prior hypoxia, including as 
attributable to his military service.  Thus, service connection 
is not warranted for "hypoxia."

In regards to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 that relate to Persian Gulf War veterans, the pertinent 
issue is whether the Veteran has signs and symptoms that are 
manifestations of an undiagnosed illness affecting the 
respiratory system.  The post-service evidence reflects that the 
Veteran currently experiences exertional dyspnea and that he has 
been treated for hypoxia.  As noted previously, at the time of 
treatment and when Dr. S.R.M. addressed the matter, the hypoxia 
was found to be related to tobacco use and obesity.  
Additionally, Dr. S.R.M. specifically determined that the 
Veteran's symptom of exertional dyspnea was due to chronic 
tobacco use and obesity.  Thus, the symptoms possibly related to 
the respiratory system were medically explained and clinically 
attributed by Dr. S.R.M.  This determination is persuasive as it 
finds support in the record and was made based on a review of the 
evidence of record and an examination of the Veteran.  The 
evidence of record does not suggest that the symptoms are 
unexplainable and part of an undiagnosed illness.  Therefore, the 
Board finds that the Veteran does not experience signs and 
symptoms affecting the respiratory system that are a result of an 
undiagnosed illness.  In light of this finding, the Board 
concludes that service connection is not warranted under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

For the foregoing reasons, the Board finds that the claim of 
service connection for a respiratory disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a respiratory disorder is denied.


REMAND

Generally, a TDIU rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 40 
percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a) (2010).  Additionally, a veteran 
may be entitled to TDIU on an extra-schedular basis if it is 
established that he is unable to secure or follow substantially 
gainful employment as a result of the effect of his service-
connected disability.  38 C.F.R. § 4.16(b).

The Veteran has been awarded service connection for PTSD, 
evaluated as 50 percent disabling, and IBS, evaluated as 10 
percent disabling.  The disabilities combine to a 60 percent 
rating.  See 38 C.F.R. § 4.25 (2010).  The Veteran primarily 
contends that TDIU should be granted on account of his PTSD.  He 
argues that, because SSA found him to be disabled due to PTSD, VA 
should make a similar determination.

When the case was most recently in remand status, the AMC 
addressed the claims that the Board reviewed in appellate status 
in March 2009.  Concurrently, it appears that the RO in Cleveland 
adjudicated a claim for an increased rating for PTSD.  A copy of 
a September 2009 rating decision is in the claims file in which 
an evaluation in excess of 50 percent for PTSD was denied.  
Additionally, a temporary total evaluation under 38 C.F.R. § 4.29 
(2010) for hospital treatment was denied for certain periods.  
Nevertheless, the rating decision also indicates that a temporary 
total rating was awarded under 38 C.F.R. § 4.29, effective from 
April 8, 2009, through May 31, 2009.

Notably, the evidence cited to in the September 2009 rating 
decision has not been associated with claims file, including a VA 
examination that was conducted in July 2009 to evaluate the 
Veteran's current level of severity of his PTSD.  This type of 
evidence is relevant to the Veteran's TDIU claim and must be made 
a part of the claims file.  Given that two AOJs have taken action 
on the Veteran's case, a temporary claim file likely exists at 
the RO in Cleveland containing the relevant evidence.  The TDIU 
claim must therefore be remanded to locate and associate with the 
claims file any temporary folders that are being maintained at 
the RO or the AMC on behalf of the Veteran and to obtain the 
evidence that is relevant to the TDIU claim.

It appears that the Veteran continues to receive regular 
treatment at several VA facilities, including the Columbus VAMC.  
Updated treatment records should be obtained in light of the 
remand.

The Board notes that additional development may be necessary 
prior to re-adjudicating the TDIU issue.  This may include 
submitting the case to the Director of Compensation and Pension 
Service for extra-schedular consideration if necessary.  See 
38 C.F.R. § 4.16(b).

Accordingly, this issue is REMANDED for the following actions:

1.  Locate and associate with the claims 
file any temporary folders that are being 
maintained at the RO or the AMC on behalf 
of the Veteran.

2.  Obtain the Veteran's more recent VA 
treatment records (since March 2010) and 
associate the records with the claims 
folder.  In addition, assure that the 
July 2009 VA PTSD examination is associated 
with the claims file.

3.  Undertake any development deemed 
necessary in connection with the issue of 
entitlement to TDIU.  Prior to re-
adjudicating the issue on the merits, 
consider whether the Veteran's case should 
be referred for consideration of an extra-
schedular evaluation, pursuant to 38 C.F.R. 
§ 4.16(b).  If the case is so referred, 
notify the Veteran and his representative 
of the outcome.

4.  Re-adjudicate the issue of entitlement 
to TDIU.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


